Citation Nr: 1525012	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-22 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, including gastroesophageal reflux disease (GERD) and acid peptic syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971 and from February 1976 to August 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2015 the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary.

The Veteran seeks entitlement to service connection for a gastrointestinal disability claimed as acid peptic syndrome, asserting that it initially manifested during his second period of active duty and remained symptomatic after discharge from service.  At the May 2015 personal hearing, the Veteran testified that developed stomach problems, to include stomach pain, vomiting and nausea, during service.  At that time he was diagnosed with peptic stomach acid disease.  Reportedly he sought treatment again for these symptoms approximately two or three weeks after service discharge, and had intermittently continued to be treated for the condition throughout the years.  While he was diagnosed with GERD post-service discharge, he asserts that his symptoms are the same now as they were in service.

A review of the Veteran's service treatment records from his second period of service are replete with complaints of abdominal pain, swelling, and discomfort, as well as complaints of nausea and vomiting.  In August 1976 he was treated for nausea, vomiting and epigastric pain.  The assessment was gastritis/ peptic ulcer disease (PUD).  A few days later a clinician noted acid peptic syndrome/possible duodenal or channel ulcer.  In September 1976 a clinician noted that symptoms of acid peptic disease had improved.  In October 1977 he was treated for stomach cramps associated with gastritis, which was later noted to be resolving.  In September 1978 he presented with complaints of stomach cramps and other symptoms associated with gastritis and he was sent to the emergency room for treatment.  In July 1979 he was seen for stomach pain and diarrhea associated with gastritis.  

The available VA treatment records starting in 2005 noted GERD treated with medication as part of the Veteran's active medical problems.  In July 2007 a private clinician reported that the Veteran was treated for recurrent GERD between 1994 and 1996.

Following a December 2010 VA examination, an addendum opinion was obtained in January 2011, wherein the examiner noted that a review of the claims file revealed no other medical information to link the acid peptic syndrome noted in the 1976/1977 with the Veteran's current diagnosis of GERD and as such, he could not render an opinion without resorting to mere speculation.  However, it is unclear whether he was unable to render an opinion due to the lack of medical treatment records that documented GERD until many years post-service discharge or the   lack of a positive nexus opinion, which is in fact the reason that a VA medical examination and opinion was sought in the first place.  The Board finds that an additional examination and opinion are warranted in this case.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records dating since April 2015 and associate them with the claims file. 

2.  Schedule the Veteran for VA stomach and esophageal examinations to determine whether the Veteran has a current gastrointestinal disorder related to service, to include GERD and acid/peptic syndrome.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should provide the diagnosis for any gastrointestinal disability identified.  Thereafter, the examiner should provide an opinion as to whether any current disability, to include GERD and acid/peptic syndrome if present, is at least as likely as not (50 percent probability or greater) a continuation or maturation of    the complaints in service, and if not, whether such is otherwise related to service.  In rendering the opinion, the examiner should indicate whether the symptoms treated  in service are consistent with a GERD diagnosis.  The examiner should explain the reasoning for the opinions provided.

If the examiner cannot provide the above opinion(s) without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




